Opinion filed August 20, 2009




                                              In The


   Eleventh Court of Appeals
                                           ___________

                        Nos. 11-09-00231-CR & 11-09-00232-CR
                                      __________

                            MARVIN RAY HAILE, Appellant

                                                 V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 104th District Court

                                      Taylor County, Texas

                          Trial Court Cause Nos. 14887-B & 14888-B


                             MEMORANDUM OPINION
        The trial court convicted Marvin Ray Haile of two offenses of aggravated assault and assessed
his punishment at confinement for ten years for each offense. We dismiss the appeals for want of
jurisdiction.
        The trial court imposed the sentences in open court on December 11, 2008. Appellant filed his
pro se notices of appeal on July 14, 2009, 215 days after the date the sentences were imposed. The
notices of appeal are not timely. TEX . R. APP . P. 26.2. Motions for extension of time were not filed in
compliance with TEX . R. APP . P. 26.3. Absent a timely notice of appeal or compliance with Rule 26.3,
this court lacks jurisdiction to entertain an appeal. Slaton v. State, 981 S.W.2d 208, 209 -10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522-24 (Tex. Crim. App. 1996); Rodarte v. State, 860
S.W.2d 108,109-10 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988).
       The appeals are dismissed for want of jurisdiction.




                                                              PER CURIAM


August 20, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                    2